

	

		II

		109th CONGRESS

		1st Session

		S. 2001

		IN THE SENATE OF THE UNITED

		  STATES

		

			November 10, 2005

			Mr. Thune introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to

		  improve the management of information technology within the Department of

		  Veterans Affairs by providing for the Chief Information Officer of that

		  Department to have authority over resources, budget, and personnel related to

		  the support function of information technology, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Department of Veterans Affairs

			 Information Technology Management Improvement Act of

			 2005.

		2.Management of

			 information technology in Department of Veterans Affairs

			(a)Resources,

			 budget, and personnel authority of chief information officerSection 310 of title 38, United States

			 Code, is amended by adding at the end the following new subsections:

				

					(c)To support the economical, efficient, and

				effective execution of the information technology objectives, policies, and

				plans of the Department in support of Department goals, the Secretary shall

				ensure that the Chief Information Officer has the authority and control

				necessary for the development, approval, implementation, integration, and

				oversight of policies, procedures, processes, activities, and systems of the

				Department relating to the management of information technology for the

				Department, including the management of all related mission applications,

				information resources, personnel, and infrastructure.

					(d)(1)The Secretary, acting through the Chief

				Information Officer, shall develop, implement, and maintain a process for the

				selection and oversight of information technology for the Department.

						(2)As components of the development of the

				process required by paragraph (1), the Secretary shall develop for the

				Department—

							(A)an information technology strategic plan

				that includes performance measurements; and

							(B)an integrated enterprise

				architecture.

							(3)The information technology strategic plan

				shall set forth a multiyear plan for the use of information technology and

				related resources to support the accomplishment of the Department’s

				mission.

						(4)The Chief Information Officer shall review

				and update the information technology strategic plan and the integrated

				enterprise architecture on an ongoing basis to maintain the currency of the

				plan and the currency of the enterprise architecture with technological changes

				and changing mission needs of the Department.

						(e)(1)Funds may be obligated for information

				technology for the Department only in accordance with the process implemented

				under subsection (d), as otherwise specifically authorized or delegated by the

				Chief Information Officer, or as otherwise directed by the Secretary.

						(2)(A)Amounts appropriated for the Department for

				any fiscal year that are available for information technology shall be

				allocated within the Department, consistent with the provisions of

				appropriations Acts, in such manner as may be specified by, or approved by, the

				Chief Information Officer.

							(B)If for any fiscal year amounts referred to

				in subparagraph (A) that are available for the Veterans Health Administration

				(or are otherwise available for functions relating to medical care) are to be

				allocated under subparagraph (A) in a manner that is inconsistent with the

				allocation method known as the Veterans Equitable Resource Allocation, such

				allocation may be made only with the approval of the Secretary and after the

				Under Secretary for Health is notified.

							(3)When the budget for any fiscal year is

				submitted by the President to Congress under section 1105 of title 31, the

				Secretary shall submit to Congress a report that identifies amounts requested

				for information technology for the Department. The report shall set forth those

				amounts both for each Administration within the Department and for the

				Department in the aggregate and shall identify, for each such amount, how that

				amount is aligned with and supports the information technology strategic plan

				under subsection (d), as then in effect.

						(f)(1)The Chief Information Officer shall select

				the Chief Information Officer for each of the Veterans Health Administration,

				the Veterans Benefits Administration, and the National Cemetery Administration.

				Any such selection may only be made after consultation with the Under Secretary

				with responsibility for the Administration for which the selection is to be

				made.

						(2)Each Administration Chief Information

				Officer selected under paragraph (1)—

							(A)shall be designated as a Department Deputy

				Chief Information Officer; and

							(B)shall report to the Department Chief

				Information Officer.

							(3)The Department Deputy Chief Information

				Officers are responsible for implementing in their respective Administrations,

				as directed by the Department Chief Information Officer, the information

				technology strategic plan and the integrated enterprise architecture developed

				for the Department by the Department Chief Information Officer pursuant to

				subsection (d)(2).

						(4)To accomplish the policies, programmatic

				goals, information technology system acquisitions, and alignments prescribed,

				authorized, or directed by the Department Chief Information Officer, each

				Department Deputy Chief Information Officer shall maintain, for their

				respective Administrations, operational control of all information technology

				system assets and personnel necessary, including direct management of the

				Administration’s software and applications development activities.

						(5)The Department Deputy Chief Information

				Officers—

							(A)shall be the principal advocate for the

				information technology needs of their respective Administrations; and

							(B)shall assure, by coordinating with the

				Department Chief Information Officer, that the business and mission needs of

				their respective Administrations are met by considering requirements at all

				levels.

							(g)(1)The Secretary shall ensure that the annual

				report submitted by the Secretary pursuant to section 11313 of title 40

				includes an identification of any obligation approved by the Chief Information

				Officer under subsection (e)(1), including the date, amount, and purpose of

				such obligation.

						(2)The Secretary shall submit to the

				Committees on Veterans’ Affairs of the Senate and House of Representatives an

				annual report, not later than March 1 of each year (beginning in 2009),

				providing the Secretary’s assessment of the implementation during the year

				covered by the report of the provisions of subsections (c), (d), and (e). Each

				such report shall include—

							(A)the assessment of the Secretary as to

				increased efficiency within the Department of information technology

				acquisition processes, management, responsibility, and accountability as a

				result of those provisions; and

							(B)estimated cost savings to the Department as

				a result of those provisions.

							(h)In this section, the term information

				technology has the meaning given that term in paragraph (6) of section

				11101 of title

				40.

					.

			(b)Reports to

			 Congress on implementation

				(1)Periodic

			 progress reports

					(A)Reports

			 requiredThe Secretary of

			 Veterans Affairs shall submit to Congress progress reports on the

			 implementation of subsections (c), (d), and (e), of section 310 of title 38,

			 United States Code, as added by subsection (a).

					(B)Time for

			 progress reportsA report

			 under subparagraph (A) shall be submitted as expeditiously as feasible after

			 the end of the 60-day period, the 90-day period, and the 180-day period

			 beginning on the date of the enactment of this Act.

					(C)Matter to be

			 includedEach report under

			 this paragraph shall set out the progress to date on the implementation of the

			 provisions specified in subparagraph (A).

					(2)Interim

			 reportsAfter the completion

			 of the first 12 months, and after the completion of the first 18 months, of the

			 implementation of the provisions specified in paragraph (1)(A), the Secretary

			 shall submit to Congress an interim report on the operation of those provisions

			 to that date. Each such report shall include the following:

					(A)The assessment of the Secretary as to

			 increased efficiency within the Department of Veterans Affairs of information

			 technology acquisition processes, management, responsibility, and

			 accountability.

					(B)Estimated cost savings to the Department as

			 a result of those provisions.

					(3)Final

			 implementation reportNot

			 later than January 1, 2008, the Secretary shall submit to Congress a final

			 report on the implementation of the provisions specified in paragraph (1)(A).

			 The Secretary shall include in that report the matters specified in paragraph

			 (2) and the Secretary’s recommendation for any modifications to information

			 technology management within the Department of Veterans Affairs.

				

